Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Franklin County) to review a determination of respondent which found petitioner guilty of violating a prison disciplinary rule.
Petitioner commenced this proceeding challenging a determination finding him guilty of violating the prison disciplinary rule that prohibits inmates from participating in a demonstration. The Attorney General has advised this Court by letter that the determination at issue has been administratively reversed and that all references thereto have been expunged from petitioner’s institutional record. Inasmuch as petitioner has received all the relief to which he is entitled from this Court, the matter is dismissed as moot (see Matter of Watson v Goord, 294 AD2d 725 [2002]).
Petitioner argues in his reply brief that he is entitled to reinstatement to his position on the Inmate Grievance Resolution *567Committee and a close-to-home facility transfer which had been approved but was revoked due to this disciplinary finding, now reversed. Petitioner did not set forth sufficient facts or arguments before Supreme Court or this Court to support such relief. While he may be entitled to reinstatement to his grievance committee position (see Matter of Johnson v Ward, 64 AD2d 186 [1978]), petitioner will have to pursue that relief as well as any other relief to which he may be entitled through appropriate administrative proceedings.
Crew III, J.P., Carpinello, Mugglin, Lahtinen and Kane, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.